DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art, US-PGPUB 2020/0080840 (hereinafter AAPA) in view of 
Minagi et al., US-PGPUB 2008/0314151 (hereinafter Minagi)

          Regarding Claim 1 and 2. AAPA discloses evaluating deformability of steel pipe manufactured through a pipe expanding step performed using a die (Paragraphs [0005]-[0010], UOE steel pipe)


an outer shape acquiring step of measuring a shape of the steel pipe to acquire a wavy shape of a outer shape (Paragraphs [0005]-[0010]; UOE has a wavy shape)

AAPA further discloses buried pipeline that may be deformed by the impact of large deformation of the ground (Paragraph [0003])

AAPA does not disclose a power spectrum acquiring step of acquiring a power spectrum from the acquired wavy shape of the outer shape, and a determining step of integrating the acquired power spectrum for a predetermined wavelength range and determining deformability of the steel pipe on the basis of the resulting integral 

Minagi discloses examining a deteriorated state of a buried pipeline, including a power spectrum acquiring step of acquiring a power spectrum from the acquired shape of the outer shape (Fig. 8); and a determining step of integrating the acquired power spectrum for a predetermined wavelength range and determining deformability of the steel pipe on the basis of the resulting integral (Abstract, Paragraph [0020], [0024]-[0025], force-deformation relationship; Paragraph [0042], metal pipe include steel pipe; Paragraph [0012], [0016], integrated in small frequency region, where frequency is inverse of wavelength)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Minagi with AAPA and utiltize a power spectrum acquiring step of acquiring a power spectrum from the acquired wavy shape of the outer shape, a determining step of integrating the acquired power spectrum for a predetermined wavelength range and determining deformability of the steel pipe on the basis of the resulting integral with high accuracy without being affected by the environment.

          Regarding Claim 2. Minagi discloses if the integral is less than or equal to a predetermined value, the determining step determines that a predetermined deformability level is satisfied (Paragraph [0103]-[0108], integral or spectra area value is used to determine the deterioration state of the pipe as compared to the reference pipe, where, when the spectra area value is below the reference pipe, then the deformity level is satisfied since the “small spectra area value” represents the lowest deformity level)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art, US-PGPUB 2020/0080840 in view of Minagi et al., US-PGPUB 2008/0314151 as applied to Claims 1 and 2, and further in view of Shitamoto, US-PGPUB 2014/0202576 (hereinafter Shitamoto) (English version of JP 5447461 cited by the Applicant)

          Regarding Claims 3 and 4. Minagi discloses the deteriorate state of the pipe, as compared to the reference pipe, including, when the integral or the spectra area value is larger than the reference pipe value and the deformability therefore does not satisfy a predetermined deformity level. (Paragraphs [0103]-[0108]).

The modified AAPA does not disclose if the determining step of the method of evaluating deformability of steel pipe determines that the deformability does not satisfy a predetermined deformability level, a pipe expansion pitch in the pipe expanding step performed using the die is reduced. 

Shitamoto discloses producing a pipe, which includes adjusting the undulation wavelength by adjusting the pitch (Paragraphs [0020]; [0058]-[0061]; [0046], thus to minimize deformity, reduce pitch)

          As such, at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Shitamoto in the modified AAPA and if the determining step of the method of evaluating deformability of steel pipe determines that the deformability does not satisfy a predetermined deformability level, a pipe expansion pitch in the pipe expanding step performed using the die is reduced to improve the roundness of the pipe.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
          In Response, the Examiner respectfully disagrees. Foremost, AAPA discloses measuring a shape of the steel pipe to acquire a wavy shape of a outer shape (Paragraphs [0005]-[0010]), where the Paragraph [0005] discloses that the UOE steel pipe has a wavy shape and the prior art Patent Literature 1 in Paragraphs [0009]-[0010] describes the measurement result of the waviness of the manufactured UOE steel pipe (Fig. 4; Paragraphs [0011] and [0036]). Minagi meanwhile discloses integrating an acquired spectrum to determine the deformity of many different types of pipes, including concrete pipe, ceramic pipe and steel pipes (Paragraph [0042]). The combination of AAPA and Minagi would then result in determining the deformity of a common UOE steel pipe with wavy shape based on the integration of the obtained spectrum. As such, it would have been obvious to arrive at the claimed invention, since the steel pipe with a wavy shape is nonetheless yet another common type of steel pipe that can be evaluated for its deformity. For this reason, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865